Citation Nr: 0935580	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The appellant served on active duty from February 1996 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
RO in North Little Rock, Arkansas, which in pertinent part 
granted service connection for mechanical thoracolumbar and 
lumbosacral back pain with kyphoscoliosis, claimed as a low 
back condition, assigning it a 0 percent disability rating. 

During the pendency of the appeal, an increased evaluation 
from 0 to 10 percent was granted by rating decision dated in 
May 2004.  This increase is effective September 10, 2002, the 
day after the appellant was separated from service.  The 
Board notes that, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the claim for an 
increased rating remains on appeal.  

This case was remanded by the Board in June 2006.  It now 
returns to the Board for appellate review.  

The appellant had a Board hearing in August 2005, a 
transcript of which has been associated with the file.  The 
Veterans Law Judge who conducted that hearing is no longer 
employed by the Board.  The appellant was informed of this 
fact in a May 2009 letter and offered an opportunity to 
testify at another hearing.  She was also informed that if 
she did not respond within 30 days of the date of this 
letter, the Board would assume she did not want another 
hearing and would proceed accordingly.  As the appellant has 
not responded to this letter, the Board will proceed with 
appellate review.  


FINDINGS OF FACT

1.  The appellant's service connected mechanical 
thoracolumbar and lumbosacral back pain is manifested by pain 
radiating to the upper back and neck, causing headaches, 
forward flexion to 85 degrees, and combined range of motion 
of at least 200 degrees.

2.  The appellant does not have ankylosis or neurological 
complications, positive Goldthwaite's sign, listing to one 
side, marked limitation of forward bending in standing 
position, or osteo-arthritic changes.

3.  The appellant has had no incapacitating episodes within 
the meaning of VA law. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
mechanical thoracolumbar and lumbosacral back pain are not 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim for an increased rating 
for a lower back disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  The Board 
finds that VA has met all statutory and regulatory notice and 
duty to assist provisions as to the appellant's claim for an 
increased rating.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in June 2002 advised the appellant of the 
information necessary to substantiate her claim for service 
connection, and of the appellant's and VA's respective 
obligations for obtaining such evidence.  However, the 
letter did not provide notice of what evidence is needed to 
determine the degree of disability and the effective date 
under Dingess.  A July 2006 letter did apprise the appellant 
of these last two elements, viz., the degree of disability 
and the effective date.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
sent after the initial adjudication, the delay was not 
prejudicial to her, since she was provided over two years to 
respond with additional argument and evidence before her 
claim was readjudicated and a Supplemental Statement of the 
Case issued in March 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The appellant's service 
treatment records, VA medical records, and private records 
are in the file.  The appellant had also identified private 
treatment records from Dr. Hill.  The RO sent a records 
request letter, including a signed Authorization and Consent 
to Release Information form, to Dr. Hill in September 2006.  
However, this letter was returned to the RO as undeliverable.  
In a March 2007 letter, the RO informed the appellant that it 
was unable to send the records request to Dr. Hill and asked 
for a correct address.  The appellant instructed VA in a May 
2008 letter that she was unable to obtain records from Dr. 
Hill's office and that VA should disregard these records.  
The appellant has not identified any other outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining the 
appellant's medical and service treatment records.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant with appropriate examinations 
in May 2003, January 2004, and January 2009.  There is no 
objective evidence indicating an increase in disability has 
occurred subsequent to the January 2009 examination.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  

As noted, a VA opinion with respect to the issue on appeal 
was obtained most recently in January 2009.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the appellant's claims file.  It considers all of 
the pertinent evidence of record, to include the appellant's 
service treatment records, VA treatment records, private 
records, and hearing testimony, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the clinical findings made on examination.  In reporting the 
appellant's ranges of motion, the examiner did omit to state 
the degree of the appellant's lateral flexion to the left.  
However, the Board finds that, even assuming that it were 
zero, the appellant's combined range of motion would still 
not meet the criteria for a rating higher than ten percent 
under the current diagnostic code.  This is discussed in more 
detail below.  Thus, the omission is harmless error as it has 
no effect on the outcome of this case.  See Mlechick v. 
Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion on the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick, supra. 

II. Increased Rating

The appellant contends that she is entitled to an initial 
rating in excess of 10 percent for her low back pain.  For 
the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The appellant has been diagnosed with thoracolumbar and 
lumbosacral mechanical back pain with kyphoscoliosis.  X-rays 
have also revealed narrowing of the disk space at the level 
of L5-S1, which suggested to the examiner the possibility of 
degenerative disc disease or disc herniation.  She 
experiences numbness, tingling, and pain in her lower back 
radiating into her legs, the upper back and neck and causing 
her to have headaches and stiffness.  She also has 
intermittent numbness in her legs.  

The appellant filed a claim for service connection in June 
2002.  During the pendency of this claim, the criteria for 
rating back disabilities were revised effective September 23, 
2002, and again effective September 26, 2003.  The Board will 
evaluate the appellant's claim under the earlier criteria and 
the current criteria in the VA Schedule for Rating 
Disabilities in order to determine which version would accord 
her the highest rating.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The Board has reviewed the appellant's service treatment 
records, as well as her VA and private medical records.  The 
service treatment records show that the appellant has 
experienced substantial back pain since she gave birth in 
October of 2000.  In June 2001, she was seen for non-
radicular mid-low back pain that had begun seven months 
earlier.  At that time, she denied bowel or bladder 
dysfunction, numbness, or fever.  She also had full range of 
motion.  An x-ray study performed that day revealed a 
prominent compression deformity of the T12 vertebral body 
producing a focal kyphoscoliosis centered at that level.  The 
examiner believed that it was due to a congenital 
malformation of the T12 vertebral body, likely butterfly 
vertebra.  There was also significant degenerative disc 
disease, both at the T11-T12 level and the T12-L1 level.  
This was manifested by hypertrophic spur formation and 
osteosclerosis.  Further, there was mild loss of disk space 
height at L5-S1.  The examiner's diagnosis was prominent 
kyphoscoliosis of the thoracolumbar spine.  

Service treatment records dated in December 2001, March 2002, 
and April 2002 reflect that the appellant consistently 
complained of chronic lower back pain and had difficulties 
falling asleep due to the pain.  She also had trouble lifting 
objects over ten pounds, running, or sitting or standing for 
more than ten minutes.  The December 2001 record indicates 
that her range of motion was normal at that time. 

In August 2002, a Medical Examination Board determined that 
the appellant was no longer medically fit for service due to 
her lower back disability, and she was given a medical 
separation from service in September 2002.  

In May 2003 the appellant underwent a VA examination in 
connection with this claim.  At this examination, the 
appellant reported constant low back pain without radiation.  
She also had intermittent leg numbness.  The pain increased 
with all activities and with weather changes.  Her only 
functional losses were standing or sitting for more than ten 
minutes.  She did not want a back brace and did back 
exercises daily.  She also complained of intermittent pain in 
the knees and ankles which prevented her from running or 
kneeling.  She stated that she works at a desk job and has 
lost no time from work.  She reported having no bowel or 
bladder dysfunction.  The examination of the lumbar spine was 
normal and revealed a full range of motion.  

In a January 2004 VA examination performed in connection with 
this claim, the appellant stated that she has constant pain 
in the upper lumbar area and that it is worsened by lifting 
more than 10 pounds, walking more than half a mile, standing 
longer than ten minutes, or sitting without supporting her 
back.  She did not describe any radicular symptoms of the 
lower extremities at this time.  She reported that she misses 
about one day of work per month due to her back pain.  The 
examination of the lumbar spine did not reveal any 
significant muscle spasm or tenderness to palpation.  There 
was full range of motion of the lumbar spine with flexion to 
90 degrees.  The examiner further reported extension to 20 
degrees, and left and right lateral flexion to 30 degrees.  
Straight leg raises were negative bilaterally.  A 
neurological examination showed strength and muscle tone of 
all major muscle groups in both hips and both lower 
extremities were within normal limits.  The appellant's gait 
was also normal.  Pain and touch sensation were intact in 
both lower extremities.  Knee jerks and ankle jerks were 2+ 
and symmetrical.  The examiner also noted that bed rest had 
not been prescribed in the past year.  The examiner concluded 
that there was no objective clinical evidence of any 
neurological deficit associated with the lower back 
disability at this time.  

At the August 2005 hearing before the Board, the appellant 
testified that her back condition was consistently getting 
worse.  She stated that she was separated from the military 
because she could not sit or stand due to her back pain.  At 
her present job, her employer purchased a headset so that she 
could stand and walk around rather than sit at her desk 
constantly.  The appellant testified that she has to leave 
work a couple of days a month due to the pain, and sometimes 
more.  She further stated that she undergoes a couple of 
exacerbating attacks a month.  During those attacks she has 
to lie down and increase her medication.  She stated that she 
has never been hospitalized for these attacks.  However, she 
did have to go to the emergency room once.  She stated that 
her doctors have told her not to lift anything or exert 
herself.  The appellant also testified that she had "quite a 
bit of loss of use."  She testified that she is unable to 
participate in any physical activity with her child, which 
upsets her.  She testified that due to her back condition she 
could not engage in activities such as hiking or going to the 
gym, which she used to do.  She testified that she cannot 
walk more than a quarter of a mile before the pain becomes 
unbearable and she has to sit down.  She also could not sit 
at church for a long time without excruciating pain.  The 
appellant stated that her biggest issue was that she was 
trained in the military to do a job in which she could make a 
considerably larger amount of money than what she was making 
now.  However, she did not have the physical ability to 
perform the job she was trained to do.  She stated that this 
has been hard on her financially.  

A September 2005 VA treatment record indicates that the 
appellant's back pain radiated to her leg, and that she had 
occasional left anterior lateral thigh numbness.  

A December 2005 VA treatment record indicates that the 
appellant's neck and upper shoulder were tight all the time, 
and her lower back would flare up, causing more of a sharp 
pain going across the hips.  She also reported experiencing 
headaches once a week.  This record notes that the appellant 
sits at a computer for several hours during the day.  The 
appellant stated she had difficulty falling asleep if did not 
take Tylenol PM.  She also reported that driving is difficult 
due to having to sit in an upright posture, and that standing 
in line increases her pain.  She tried to walk for exercise 
but could only make two laps before her back began to hurt 
more.  

A January 5, 2006 VA treatment record indicates that the 
appellant had decreased spasms.  This record notes that the 
appellant could perform active stretching and could use 
Theracane to control muscle fatigue and spasms due to working 
at a desk all day.  The physician also stated that the 
appellant was ready to progress to strengthening exercises 
and should do well with these.  

A January 24, 2006 VA treatment record reflects that the 
appellant was able to start working out at the gym again and 
moving from Theraband exercises to machines that offered the 
same movements.  In this record, the appellant also reported 
getting sore when she maintained an erect posture.  

A May 2007 private treatment record indicates that the 
appellant's dorsolumbar range of motion was within normal 
limits. 

In a September 7, 2007 private treatment record, the 
appellant complained of having numbness, tingling and pain in 
her lower back, as well as headaches.  She stated that she 
had a course of therapy which had not helped.  She also had a 
steroid injection which helped for several days, but the pain 
was still there, albeit not as intense.  This record 
indicates that the appellant was positive for palpitations, 
arthritic numbness in her legs, and difficulty sleeping.  On 
physical examination, the appellant's spinal flexibility was 
restricted on forward flexion, extension, and rotation.  She 
also had pain overlying the facet joint with a positive Kemp 
to the left.  MRI results showed a congenital abnormality at 
the thoracolumbar junction from butterfly vertebra resulting 
in kyphosis.  Lumbar spine revealed bulging to the left at 
L5-S1.  The physician's impression was mechanical back pain 
with restricted mobility.  

In a January 2009 VA examination performed in connection with 
this claim, the examiner reported that the appellant has 
daily pain in her thoracolumbar area radiating to the neck 
and causing her to have stiffness and headaches.  The pain is 
exacerbated by prolonged walking, standing, or housework.  It 
is also difficult for the appellant to lift anything heavier 
than ten pounds.  Flares occur in the thoracolumbar area 
about three times a month and last one or two days.  They 
cause the appellant to either miss work or have a lot of 
stiffness and pain.  She has had no incapacitating episodes 
over the past twelve months of a more intense duration.  She 
does not have pain radiating into either arm or either leg as 
much as she does the base of her neck.  She wears no braces 
and uses no assistive devices.  She also has had no surgery, 
but has had one epidural steroid injection.  She relies on 
Motrin and Tylenol for pain relief.  Her job requires her to 
do both standing and walking, but very little lifting.  On 
physical examination, her posture was erect with only slight 
kyphosis.  Inspection of the spine did not reveal tenderness 
or spasms posteriorly in the thoracic or lumbar region.  
However, there was a curvature with scoliosis of about 30 to 
35 degrees.  Spinal flexion to 85 degrees was modestly 
limited by pain but not weakness, fatigability, or loss of 
endurance.  Extension to 25 degrees was modestly limited by 
pain but no weakness, fatigability, or loss of endurance.  
Lateral flexion to the right to 30 degrees was modestly 
limited by pain but no weakness, fatigability, or loss of 
endurance.  Lateral flexion to the left on three repeats was 
modestly limited by pain but no weakness, fatigability, or 
loss of endurance.  Lateral rotation to the right to 30 
degrees was modestly limited by pain but no weakness, 
fatigability, or loss of endurance on three repeats.  
Rotation to the left on three repeats was modestly limited by 
pain to 30 degrees without weakness, fatigability, or loss of 
endurance.  The examiner concluded that the physical findings 
were modest.  The examiner also noted that the appellant's 
walking ability was fine as long as it was not prolonged.  
There were no limitations following repetitive use outside of 
mild pain.  There was no evidence of spasm, weakness, or 
tenderness, but there was painful motion in the spine to a 
mild degree.  An x-ray study attached to this examination was 
almost identical to the June 2001 x-ray study. 

In the May 2004 rating decision, the appellant's low back 
pain was rated as ten percent disabling under old Diagnostic 
Code 5295.  Under the old regulation, Diagnostic Code 5295 
pertains to lumbosacral strain and assigns a 10 percent 
rating for characteristic pain on motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  A 20 percent rating is 
warranted for muscle spasm on extreme forward bending, or 
loss of lateral spine motion, unilateral, in standing 
position.  Id.  A maximum disability rating of 40 percent for 
severe lumbosacral strain is warranted when there is listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

The evidence of record does not show that the appellant meets 
the criteria for a higher rating under Diagnostic Code 5295.  
While a January 2006 VA treatment record indicated that the 
appellant experienced some muscle spasms, it did not reflect 
that she experienced muscle spasms on extreme forward 
bending.  Moreover, the other medical records are negative 
for any muscle spasms, and the January 2004 and January 2009 
VA examinations explicitly stated that the appellant did not 
have muscle spasms.  In the January 2009 VA examination, the 
appellant's lateral flexion and rotation were modestly 
limited by pain.  However, lateral flexion to the right, and 
lateral rotation to the left and right were to 30 degrees.  
As discussed below, for VA compensation purposes, normal 
lateral flexion and rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note (2).  Thus, as the 
appellant's lateral flexion and rotation is normal in almost 
all directions, any limitation in lateral spine motion is 
very minimal and does not warrant a higher rating.  
Furthermore, there is no evidence of listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
or loss of lateral motion with osteo-arthritic changes.  The 
June 2001 x-ray study did reveal narrowing of the disk space 
at the level of L5-S1.  However, this alone, without more, 
does not warrant a rating of 40 percent.  Thus, a higher 
rating is not warranted under Diagnostic Code 5295. 

Alternatively, the rating schedule provides for evaluating 
the spine based on limitations in ranges of motion.  The 
Board will first consider the earlier criteria for rating the 
spine based on ranges of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003) provides for the assignment of a 10 percent evaluation 
for slight limitation of motion of the lumbar spine and a 20 
percent evaluation for moderate limitation of motion of the 
lumbar spine.  A maximum 40 percent evaluation is assigned 
for severe limitation of motion.  Id.  

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  38 
C.F.R. § 4.6.  Although the use of similar terminology by 
medical professionals should be considered, it is not 
dispositive of the issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6.  Moreover, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, as discussed 
below, VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

Using the current ratings formula for guidance, the criteria 
for a higher rating based on limitation of lumbar motion 
under the prior Diagnostic Code 5292 are not met.  According 
to the January 2009 VA examination, the appellant's flexion, 
at 85 degrees, was only five degrees less than normal 
flexion, which for VA compensation purposes is 90 degrees.  
See  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  
Likewise, her extension, at 25 degrees, was only five degrees 
less than the normal extension of 30 degrees under VA's 
regulations.  Id.  Moreover, the January 2009 examination 
reported that her limitations in motion were only 
"modestly" limited by pain, and that there was painful 
motion in the spine to a "mild" degree.  The September 2007 
private examination indicated that there was restriction in 
her ranges of motion, but did not specify how severe this 
restriction was.  All other examinations reported the 
appellant's ranges of motion to be within normal limits.  
Based on the reported ranges of motion in the January 2009 
examination and the absence of any evidence of more severe 
restrictions, the Board finds that the appellant exhibits no 
more than a mild limitation of motion.  Therefore, a rating 
higher than ten percent is not warranted using the earlier 
criteria for evaluating the spine based on limitations in 
ranges of motion.  

The current schedule provides for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  
The evaluation of intervertebral disc syndrome will be 
discussed below.  The General Rating Formula provides the 
following ratings, in relevant part:

A 10 percent rating is for application with forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where 
unfavorable ankylosis of the entire spine is 
demonstrated.  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine.  Id.  
This is because the criteria "are meant to encompass and take 
into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine."  68 Fed. Reg. at 51,455 (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension."  See id., Note (5). 

Applying the current rating criteria, a higher rating is not 
warranted based on the appellant's range of motion.  The 
evidence shows that the appellant exhibited normal ranges of 
motion until the September 2007 private treatment record, 
which indicated that spinal flexibility was restricted on 
forward flexion, extension, and rotation.  Unfortunately, 
this record does not specify the degree to which her range of 
motion was limited.  The January 2009 VA examination shows 
that the appellant's forward flexion was 85 degrees, and the 
combined range of motion of the thoracolumbar spine was at 
least 200 degrees.  Thus, her forward flexion is greater than 
60 degrees and her combined range of motion is greater than 
120 degrees.  As discussed above, a 20 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees.  A 40 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
less than 30 degrees.  Consequently, a higher rating is not 
warranted based on the appellant's range of motion.  

A rating of 20 percent is also assigned for muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  None of the records show that the 
appellant had muscle spasms or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  The 
January 5, 2006 VA treatment record indicates that she did 
have muscle spasms that had recently decreased, but the 
evidence does not show that her spasms were severe enough to 
result in an abnormal gait.  Indeed, the January 2004 and 
January 2009 VA examinations reported that the appellant's 
gait was normal.  The appellant has not argued and none of 
the records suggest otherwise.  While the appellant has been 
diagnosed with kyphosis or kyphoscoliosis, this condition has 
been found to be a congenital deformity and not the result of 
muscle spasms or guarding.  

The evidence of record does not show that the appellant has 
ankylosis of any portion of her spine.  As a result, ratings 
of 40, 50, and 100 percent are not warranted under the 
current criteria.  

Under the current schedule, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008), Note (1).  Here, there is 
no indication of a diagnosed neurological disorder of the 
lumbar spine or legs.  In the January 2004 VA examination, 
the examiner reported that a neurological examination showed 
strength and muscle tone of all major muscle groups in both 
hips and both lower extremities were within normal limits.  
The appellant's gait was also normal.  Pain and touch 
sensation were intact in both lower extremities.  Knee jerks 
and ankle jerks were 2+ and symmetrical.  The appellant has 
not reported bladder or bowel dysfunction.  While the 
appellant has reported some pain radiating to the upper back 
and neck, as well as intermittent leg numbness, there is no 
indication that these symptoms have limited the range of 
motion of her leg, neck, or cervical spine.  In the January 
2009 VA examination, she denied that the pain radiated to her 
legs or arms.  Moreover, the appellant has never been 
diagnosed with a neurological disorder.  Accordingly, the 
Board finds that a separate rating for neurological disorders 
is not warranted.

The appellant has also been diagnosed with degenerative disc 
disease.  Thus, her disability of the lower back can also be 
rated using the criteria for evaluating intervertebral disc 
syndrome.  Effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  When VA 
revised the criteria for evaluating general diseases and 
injuries of the spine effective September 26, 2003, as 
discussed above, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The currently assigned 10 percent rating would have been 
assigned for slight intervertebral disc syndrome under the 
old Diagnostic Code 5293.  A moderate condition with 
recurring attacks would be assigned a 20 percent rating.  A 
40 percent rating would be assigned under the old criteria 
for intervertebral disc syndrome that is severely disabling 
with recurring attacks and intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Under that code, the 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
Board finds that a rating higher than 10 percent is not 
warranted.  The appellant stated in the September 2005 VA 
treatment record that pain radiated to her leg.  The 
appellant has also stated that the pain radiates to her upper 
back and neck.  She has complained of headaches, upper back 
and neck stiffness, and numbness in her legs.  However, in 
the January 2009 VA examination she denied that her back pain 
radiates to her legs or arms.  The January 2004 VA 
examination indicated that her reflexes are normal, and there 
is no evidence indicating otherwise.  There is no evidence 
that the appellant's spurs have progressed to the point where 
they interfere with her neurological functioning.  The 
January 2004 VA examination also showed that her muscle 
strength and tone were normal.  There is no evidence of 
postural abnormalities.  There is no evidence of decreased 
musculature of the back or legs, which indicates that the 
appellant continues to use those muscles.  She has no 
difficulty with bowel or bladder control.  The Board finds 
there is no evidence that she experiences any neurological 
symptoms as a result of the disc disease.  While the 
appellant has flare ups that cause her to miss work two or 
three times a month, she does not have a neurological 
condition such as shooting pains or muscle spasms; thus, her 
flare ups do not amount to recurrent attacks.  Therefore, her 
symptoms are not severe enough to be considered moderate 
under Diagnostic Code 5293, and a rating higher than ten 
percent is not warranted.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine.  The above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

For purposes of evaluations under 5293 or 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The term "chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so".  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  (As 
noted previously, effective from September 26, 2003, the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine; however, the change was 
intended to be clarifying and non-substantive in nature.)

The Board has reviewed the appellant's claims file and cannot 
find evidence of prescribed bed rest.  The appellant does 
complain of flare-ups and exacerbations that cause her to 
miss work two to three times a month.  However, these lack 
the necessary treatment by a physician to make them 
incapacitating episodes within the meaning of the regulation.  
As such, the Board finds that the appellant has not had any 
incapacitating episodes within the meaning of Diagnostic Code 
5293 or 5243. A higher rating based on the alternative 
ratings formula for intervertebral disc syndrome is not 
warranted.

Nevertheless, the appellant may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s). 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (2).  However, in this case, as 
described more fully above, there is no objective evidence of 
neurological abnormalities that would warrant a separate 
rating.

In sum, the appellant's mechanical lower back pain is 
manifested by pain, forward flexion always greater 60 degrees 
and combined range of motion of, at worst, 200 degrees.  
There is no evidence of loss of lateral spine motion, 
positive Goldthwaite's sign, listing to one side, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space.  There are no identified 
neurological disorders associated with her lumbar spine.  
Finally, there is no evidence of incapacitating episodes 
within the meaning of the regulations.  The Board concludes 
that a higher rating for mechanical lower back pain is not 
warranted under the old or new diagnostic criteria.

The Board has considered the rule of DeLuca, supra.  The 
Board finds that the current rating of ten percent already 
contemplates the limitations caused by the appellant's 
current level of pain at this time.  The Board notes in this 
regard that, as discussed above, the appellant's forward 
flexion was only five degrees less than normal flexion for VA 
compensation purposes.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, Note (2).  Likewise, her extension was only 
five degrees less than the normal extension of 30 degrees.  
See id.  Also, in the January 2009 examination, lateral 
flexion and rotation to the left and right were only modestly 
limited by pain on three repeats.  While the examiner omitted 
the exact range for left lateral flexion, the appellant was 
able to extend to 30 degrees for all other ranges of motion.  
Again, for VA compensation purposes, normal left and right 
lateral flexion are 0 to 30 degrees, and normal left and 
right lateral rotation are 0 to 30 degrees.  See id.  Thus, 
the appellant exhibited normal ranges of motion for right 
lateral flexion and left and right lateral rotation, even on 
several repeats.  In the May 2004 rating decision, the 
appellant's disability was assigned a 10 percent rating for 
moderate functional loss under the old criteria set forth in 
Diagnostic Code 5295.  In other words, the rating of 10 
percent was given for characteristic pain on motion.  
Therefore, any limitations caused by the appellant's pain are 
already compensated by the ten percent rating.  As such, the 
Board concludes that a further increase under DeLuca is not 
warranted.

The record contains no evidence showing the appellant 
entitled to a higher rating at any point since the effective 
date of service connection; therefore no staged ratings are 
appropriate.  See Fenderson, supra.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the appellant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the appellant's low back 
disability are not inadequate.  Her complained-of symptoms 
are those contemplated by the rating criteria.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the appellant has an "exceptional or unusual" disability; she 
merely disagrees with the assigned evaluation for her level 
of impairment.  In other words, she does not have any 
symptoms from his service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
increased rating for the appellant's low back disability.  
See Gilbert, supra.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a low back disability is denied. 


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


